PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                              ___________________

                     Nos. 08-3361, 08-3413, 08-3758, and 08-3759
                               ___________________

                          UNITED STATES OF AMERICA,
                                   Appellee and Cross-Appellant

                                            v.

                       TAMIKA RILEY AND SHARPE JAMES
                                   Appellants and Cross-Appellees

                                ___________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 2-07-cr-00578)
                     District Judge: Honorable William J. Martini
                                ___________________

                                 Argued April 13, 2010

      Before: SLOVITER and NYGAARD, Circuit Judges, and RESTANI,* Judge


                           ORDER AMENDING OPINION


            IT IS HEREBY ORDERED that the opinion in the above case, filed
September 16, 2010, be amended as follows:

      Page 10, footnote 12, line 4, substitute “note11" for “note12".




      *
        Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.
     Page 14, delete the last sentence of section “i”.


     Page 14, heading “ii”, which read:
             Harmless Error Review
     shall read:
             Affect on Appellants’ Substantial Rights


     Page 14, delete the first sentence of section “ii”, including citations.


     Page 15, first sentence of the first full paragraph which read:
             While it is true that the jury convicted James of a substantive violation
             referred to in one of the alternative descriptions of duty, 18 U.S.C. § 666
             (Count 4), we cannot be certain of how the jury utilized the broad definition
             of an honest services violation given in connection with the entire
             conspiracy charge.
     shall read:
             While it is true that the jury convicted James of a substantive violation
             referred to in one of the alternative descriptions of duty, 18 U.S.C. § 666
             (Count 4), dependents have met their burden of showing a reasonable
             probability that the jury utilized the broad definition of an honest services
             violation given in connection with the entire conspiracy charge.


     Page 15, delete the last sentence of the first full paragraph.


                                         BY THE COURT,




                                         /s/ Jane A. Restani
                                                      Judge

DATED: October 21, 2010




                                            2